Exhibit 10.3
AMENDMENT TO EMPLOYMENT AGREEMENT
STEPHEN M. BUTZ
     This Amendment to Employment Agreement (this “Amendment”) is made effective
as of the 7th day of May, 2010, by and between Hercules Offshore, Inc., a
Delaware corporation, with its principal place of business at 9 Greenway Plaza,
Suite 2200, Houston, Texas 77046 (the “Company”), and Stephen M. Butz
(“Executive”).
WITNESSETH:
     WHEREAS, Executive and the Company entered into an Employment Agreement
effective as of December 15, 2008 (the “Agreement”); and
     WHEREAS, Executive and the Company desire to amend the Agreement in certain
respects, as provided herein;
     NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
     1. Amendments.
     a. The Agreement is hereby amended so that Section 4(b)(i) of the Agreement
shall read in its entirety as follows:
“(i) Base Salary. During the Employment Period, the Executive shall receive an
annual base salary (“Annual Base Salary”), which shall be paid on a monthly
basis, at least equal to twelve times the highest monthly base salary paid or
payable to the Executive by the Company and its Affiliates in respect of the
twelve-month period immediately preceding the month in which the Applicable Date
occurs; provided, further, that, after the Effective Date of the Amendment dated
as of May 7, 2010, in no event shall the Annual Base Salary be less than
$300,000. During the Employment Period, the Annual Base Salary shall be reviewed
at least once in each fiscal year of the Company and may be increased at any
time and from time to time as shall be substantially consistent with increases
in base salary generally awarded in the ordinary course of business to other
executives of the Company and its Affiliates.”
     b. The Agreement is hereby amended so that Section 4(b)(ii) of the
Agreement shall read in its entirety as follows:
“(ii) Annual Bonus. In addition to Annual Base Salary, the Executive shall be
awarded for each fiscal year ending during the Employment Period, a bonus of up
to 120% of Annual Base Salary (target of 60%) depending upon meeting goals
agreed upon with the Board. Such Annual Bonus amount may be pro-rated in respect
of partial years. During the Employment Period, the annual target bonus
AMENDMENT TO EMPLOYMENT AGREEMENT — Page 1

 



--------------------------------------------------------------------------------



 



as a percentage of Annual Base Salary may be increased, but not decreased, from
time to time by the Board.”
     c. The provision regarding the Severance Amount calculation prior to a
Change in Control in the Agreement is hereby amended so that Section 6(a)(i)(B)
of the Agreement shall read in its entirety as follows:
“B. the amount (such amount shall be hereinafter referred to as the “Severance
Amount” equal to the sum of:
(1) 2.0 times the amount of the Executive’s Annual Base Salary; and
(2) 2.0 times the bonus (as a percentage of Annual Base Salary) described in
Section 4(b)(ii) paid or payable in respect of the most recently completed
fiscal year of the Company or, if no such bonus has been paid or is payable in
respect of each year, any bonus described in Section 4(b)(ii) paid or payable in
respect of the next preceding fiscal year; and”
     d. The provision regarding the Severance Amount calculation following a
Change in Control in the Agreement is hereby amended so that Section 6(b)(i) of
the Agreement shall read in its entirety as follows:
“(i) instead of the Severance Amount calculated pursuant to Section 6(a)(i)(B)
above, a Severance Amount equal to 2.5 times the sum of (x) the Executive’s
Annual Base Salary, and (y) the target bonus (as a percentage of Annual Base
Salary) described in Section 4(b)(ii) payable for year in which the termination
occurs. The Severance Amount calculated under this Section shall be reduced (if
applicable) and paid as set forth in Section 6(a)(i)(B); and”
     2. Full Force and Effect. Except as modified herein, the Employment
Agreement shall continue in full force and effect according to its terms and
conditions. This Amendment, when accepted by you, will become part of the
Employment Agreement. In the event of any conflict or ambiguity between the
terms and provisions of this Amendment and the terms and provisions of the
Employment Agreement, the terms and provisions of this Amendment shall control.
     3. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
AMENDMENT TO EMPLOYMENT AGREEMENT — Page 2

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment, to be
effective as of the date first above written.

            The “COMPANY”
HERCULES OFFSHORE, INC.
      By:   /s/ John T. Rynd      Name:     John T. Rynd      Title:     Chief
Executive Officer and President        “EXECUTIVE”
      /s/ Stephen M. Butz      Stephen M. Butz             

AMENDMENT TO EMPLOYMENT AGREEMENT — Page 3

 